Citation Nr: 0931958	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-05 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for left ear sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1964 to 
September 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, KY, which denied the benefits sought on appeal.  
The Veteran appealed that decision to the Board, and the case 
was referred to the Board for appellate review.

A September 2008 Board remand referred the case to the RO for 
additional development.  Such development has been completed 
and the case is now before the Board for adjudication.


FINDING OF FACT

The Veteran has not been shown to currently have 
sensorineural hearing loss in the left ear that is causally 
or etiologically related to his military service.


CONCLUSION OF LAW

Sensorineural hearing loss in the left ear was not incurred 
in or aggravated in active service, nor may it be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1153 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim of entitlement to service 
connection for sensorineural hearing loss in the left ear, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Prior to the adjudication of the Veteran's claim, a letter 
dated in December 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his claim.  The letters 
informed the Veteran that additional information or evidence 
was needed to support his service connection claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran's service, VA, and private 
treatment records have been obtained, to the extent possible.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As instructed by the 
September 2008 Board remand, the RO sent the Veteran an 
October 2008 letter requesting private surgery records for 
the left ear without response.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
The Board notes that the Veteran was afforded a VA 
examination in March 2005 in connection with his claim.  See 
38 C.F.R. § 3.159(c)(4).  As discussed in greater detail 
below, the Board finds the opinion adequate as it was based 
on a review of the claims file and provided supporting 
rationale.

In addition, the Board observes that the RO provided the 
Veteran with an explanation of disability ratings and 
effective dates in an April 2007 letter.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and is familiar with the law and regulations pertaining to 
the claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).

Law and Analysis

In this case, the Veteran contends that he is entitled to 
service connection for left ear sensorineural hearing loss on 
the basis that he was exposed to acoustic trauma during his 
period of service without hearing protection.  The Veteran 
asserted that he worked in the field artillery unit.  See 
February 2007 appeal; December 2005 notice of disagreement; 
January 2005 statement in support of claim; December 2004 
statement in support of claim; September 2004 private 
audiological examination.  

As will be discussed in more detail below, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for sensorineural hearing loss in the left 
ear.  As such, the appeal must be denied.

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. §§ 3.303, 3.304 (2008).

Certain chronic diseases, including organic diseases of the 
nervous system such as sensorineural hearing loss, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  This presumption, however, is rebuttable by 
probative evidence to the contrary.

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The United States Court of 
Appeals for Veterans Claims (the "Court") has held that the 
absence of evidence of a hearing loss disability in service 
is not fatal to a Veteran's claim.  See Ledford v. Derwinski, 
3 Vet. App. 87 (1992).  The Court has also held that evidence 
of a current hearing loss disability and a medically sound 
basis for attributing such disability to service may serve as 
a basis for a grant of service connection.  See Hensley v. 
Brown, 5 Vet. App. 155 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when a Veteran's 
auditory thresholds (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the above mentioned frequencies are 26 
decibels or greater; or when a Veteran's speech recognition 
scores, using the Maryland CNC Test, are less than 94 
percent.  38 C.F.R. § 3.385 (2008).

Turning to the merits of the Veteran's claim, the Board 
initially notes for the record that a review of the Veteran's 
service treatment records, including entrance and discharge 
examinations, show no evidence of hearing loss in the left 
ear.  Service personnel records reflect that the Veteran 
served in the artillery.

Private medical records contained in the claims file reveal 
that the Veteran underwent a private audiological examination 
in September 2004.  The Veteran reported difficulty hearing 
for many years.  He also reported occupational noise exposure 
and that his hearing loss occurred during service.  Although 
an interpretation of the audiogram was not provided, the 
Veteran's maximum word recognition score was 84 percent for 
the left ear.  38 C.F.R. 3.385.  The private examiner 
diagnosed bilateral high frequency sensorineural hearing loss 
and opined that the hearing loss occurred secondary to noise 
exposure.  See September 2004 private audiological 
examination. 

In a March 2005 VA examination, the Veteran was diagnosed 
with bilateral high frequency sensorineural hearing loss.  
Puretone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
LEFT
30
25
60
75
75

Speech recognition was 78 percent.  During the examination, 
the Veteran reported a positive history for in-service noise 
exposure in the artillery with no hearing protective devices 
used.  He reported that he worked as a mechanic for 29 years 
but wore hearing protection and that he hunted once per year 
and wore hearing protection.  The Veteran also reported that 
a private doctor performed surgery to replace the stapes bone 
in his left ear in 1975 or 1976.  Based on the Veteran's 
statements, the VA audiologist opined that it is less likely 
than not that the Veteran's left ear hearing loss was caused 
by military noise exposure because the 1975 surgery to remove 
the stapes bone would have been for conductive, and not 
sensorineural hearing loss.  

The Board notes that the Veteran has left ear hearing loss by 
VA standards.  38 C.F.R. § 3.385.  The Board observes and 
finds credible the Veteran's contentions that he had noise 
exposure in service, and currently has hearing loss.  See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay 
testimony may establish the presence of tinnitus because 
ringing in the ears is capable of lay observation); Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay 
witness is competent to testify to that which the witness has 
actually observed and is within the realm of his personal 
knowledge).  However, the question remains as to whether the 
Veteran's current left ear hearing loss is related to 
military service.  See Pond, 12 Vet. App. 341.

Service records show no evidence of any treatment for left 
ear hearing loss during service.  Additionally, there is no 
credible evidence of left ear hearing loss until 2004, over 
30 years after service discharge.  While there is a private 
examiner's medical opinion of record dated in 2004, the Board 
finds that the March 2005 VA examiner's opinion that the 
Veteran's current left ear hearing loss is not related to 
service to be the most probative opinion of record as it is 
based on a complete review of the claims file and the 
accurate history provided therein and provides a thorough 
opinion based on that review and on the medical findings of 
record.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (holding that the Board must assess the credibility and 
probative value of the medical evidence in the record); see 
also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding 
that the Board may appropriately favor the opinion of one 
competent medical authority over another); Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (holding that factors for 
assessing the probative value of a medical opinion included 
the physician's access to the claims file and the 
thoroughness and detail of the opinion); see also Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the 
probative value of medical opinion evidence is based on the 
personal examination of the patient, the knowledge and skill 
in analyzing the data, and the medical conclusion reached).  

The Board recognizes that the private examiner's opinion 
cannot be rejected solely because it is based upon history 
supplied by the claimant.  See Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005).  The Court has very recently held that 
claims file review, as it pertains to obtaining an overview 
of a claimant's medical history, is not a strict requirement 
for private medical opinions, and that a private medical 
opinion may not be discounted solely because the opining 
clinician did not describe review of the claims file.  
Nieves-Rodriguez v. Peake, 22 Vet .App. 295 (2008).  
Nonetheless, the critical question is whether the medical 
opinion is credible in light of all the evidence.  In fact, 
the Board may reject a medical opinion that is based on facts 
provided by the veteran which have been found to be 
inaccurate or because other facts present in the record 
contradict the facts provided by the veteran which formed the 
basis for the opinion.  Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (Board may reject such statements of the 
veteran if rebutted by the overall weight of the evidence).

Here, the history on which the private examiner relied in 
providing the favorable opinion - though credible in some 
respects (such as the Veteran's having sustained in-service 
acoustic trauma) - is not credible in other critical respects 
because there are no complaints or objective clinical 
findings (diagnosis, etc.) of left ear hearing loss during 
service or for many years - indeed, decades after the 
Veteran's military service ended.  The absence of left ear 
hearing loss in the service treatment records or of 
persistent symptoms of the disorder at separation, along with 
the first evidence of hearing loss being many years later, 
constitutes negative evidence tending to disprove the 
assertion that the Veteran was disabled from any disease or 
injury during service.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also Maxson v. West, 12 
Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint can be considered as a 
factor, along with other factors concerning the veteran's 
health and medical treatment during and after military 
service).  Further, the examiner did not provide a discussion 
with regard to the surgery of the Veteran's stapes bone in 
the left ear purportedly accomplished in the 1970s.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (noting that 
the Board must account for the evidence which it finds to be 
persuasive or unpersuasive, analyze the credibility and 
probative value of all material evidence, and provide the 
reasons for its rejection of any such evidence).  Most 
significantly, however, is the fact that the examiner did not 
specifically relate the Veteran's left ear hearing loss to 
his military service.  That said, to the extent that the 
private opinion can liberally be read as relating the 
Veteran's left ear hearing loss to service, it is 
contradicted by the overall evidence, namely service medical 
records, compiled contemporaneously during the Veteran's 
period of active duty.  When viewed against the background of 
the service medical records, which are entirely negative for 
evidence of left ear hearing loss, and the lack of any 
objective evidence of symptoms until decades later, the 
private medical evidence of record does not establish a nexus 
between any current diagnosis and service.  Rather, the lack 
of continuing complaints or symptoms with respect to left ear 
hearing loss in the intervening years since active service is 
itself evidence which tends to show that the noise exposure 
in the 1960s did not result in any residual left ear 
disability.  Thus, the private medical opinion, while not 
discounted entirely, is entitled to minimal probative weight.  
Therefore, based on the same factors, the Board finds that 
the March 2005 VA examiner's opinion is the most probative 
medical opinion of record.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for sensorineural hearing loss in the left ear.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1991).



ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


